Citation Nr: 1539476	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right hand carpal tunnel syndrome / peripheral neuropathy.

2.  Entitlement to service connection for left hand carpal tunnel syndrome / peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans' Angels, LLC


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2006 to April 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 


FINDING OF FACT

The Veteran's report of bilateral hand numbness and pain has not been attributed to a diagnosis of carpal tunnel syndrome or any other peripheral nerve condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hand carpal tunnel syndrome / peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for left hand carpal tunnel syndrome / peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he has bilateral carpal tunnel syndrome related to active duty service.  In the August 2013 Notice of Disagreement, the Veteran's representative also indicated that the Veteran's carpal tunnel syndrome "may have been created" by his "back issues," and a medical journal article discussing the relationship between cervical radiculopathy and carpal tunnel syndrome was attached.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Indeed, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records show that in October 2006, the Veteran reported pain in the right index finger.  However, Phalen's and Tinel's signs were negative, and x-rays showed there was no evidence of fracture or bony abnormality.  The Veteran was diagnosed with a right index finger pain/strain.  He was provided Motrin and declined bracing and splinting.  He was advised to receive follow-up care if the pain persisted or worsened.   

In December 2009, the Veteran reported left shoulder pain for three months.  At that time, he also reported some numbness and tingling in his little, ring, and middle fingers.  Subsequently, a nerve impingement test was positive.    

A peripheral nerve examination was performed in June 2010.  The examiner noted recurrence of left leg radiculopathy in January 2010.  There was no electromyography (EMG) or nerve conduction studies associated with the examination.  However, aside from the left leg paresthesias and numbness, there was no history of any other neurologic symptoms.  All four extremities, including peripheral pulses, were normal.

After service, in March 2011, the Veteran underwent an occupational health examination.  A musculoskeletal examination showed there was no pain, swelling, stiffness of the wrist, nor was there any muscle aches or localized pain.  Nonetheless, a diagnosis of carpal tunnel syndrome was noted, and the Veteran was provided night splints.

Thereafter, the Veteran underwent a VA peripheral nerve examination in February 2012.  Significantly, the Veteran did not have any symptoms attributable to any peripheral nerve conditions in either upper extremity.  Reflex and sensory examinations yielded normal results for areas of the upper extremities.  The tests for median nerve impairment (Phalen's sign and Tinel's sign) were also negative.  Indeed, the examination report shows that the upper extremity nerves and radicular groups were evaluated, but all were found to be normal in both upper extremities.  Instead, the only diagnoses pertaining to a peripheral nerve condition was the Veteran's intervertebral disc syndrome of the lumbar spine (for which he has already been service-connected).  

In April 2013 VA treatment records, the Veteran's wrists were described as feeling tired, crampy, sore, and tender.  However, neck problems were denied.  The Veteran had a positive Phalen's sign on the right side.  The left side was noted as having lateral epicondyle tenderness.  The examiner referenced carpal tunnel syndrome on the right.  However, in a May 2013 follow-up letter to the Veteran, his condition was described only as "presumed" carpal tunnel syndrome.

Thereafter, a nerve condition study was performed in July 2013, which yielded normal results.

Given the March 2011 and April 2013 treatment records referencing carpal tunnel syndrome, contrasted the normal nerve conduction study from July 2013, the Veteran was provided another examination in July 2013 to specifically diagnose any peripheral nerve condition.  At the July 2013 VA examination, the examiner acknowledged the Veteran's report of pain and numbness in the upper extremities and noted that Phalen's and Tinel's signs were positive.  After examining the Veteran and reviewing the claims file, with particular attention to the Veteran's March 2011 and April 2013 symptomatology, the examiner concluded that there was no diagnostic evidence of carpal tunnel syndrome in either upper extremity.  The examiner further stated that there was no peripheral nerve condition or peripheral neuropathy affecting the Veteran's upper extremity.  Again, the examination report reflected that the upper extremity nerves and radicular groups were evaluated, but all were found to be normal in both upper extremities.  Ultimately, the examiner emphasized the normal nerve condition study from July 2013, and explained that despite the Veteran's previous subjective reports of symptoms of carpal tunnel syndrome, there was simply no diagnostic evidence of carpal tunnel syndrome in either upper extremity.  

In other words, the Veteran may experience intermittent pain or numbness in either upper extremity.  However, an examination and review of treatment records does not show any underlying pathology (namely carpal tunnel syndrome and/or a peripheral nerve condition), and hence no disability for which service connection may be established.  In this regard, while the record reflects complaints of hand  pain, it does not reflect that the Veteran had a diagnosed with the claimed chronic disability of the hands at the time of his claim for benefits or that he has had one at any time since.  Pain alone, without any underlying pathology or malady, does not constitute a disability for service connection purposes. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. Therefore, there can be no valid service connection claim in this case. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225  .

In reaching this decision, the Board has considered the Veteran's assertion that he has bilateral carpal tunnel syndrome.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as pain, numbness, and other symptoms in the wrists.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing carpal tunnel syndrome, which includes the interpretation of EMG studies, the Board concludes that in this case his statements regarding any such diagnosis is not competent evidence and are outweighed by the diagnostic evidence and subsequent opinion showing that the Veteran does not suffer from bilateral carpal tunnel syndrome, as explained in the August 2013 VA examination report.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Because the evidence does not establish a current diagnosis of disability for VA compensation purposes, there cannot be a discussion as to whether there exists a medical nexus between active service and the alleged disabilities, or, further, whether the alleged disabilities were caused or aggravated by the Veteran's other service-connected disabilities.  In this regard, the Board notes that the majority of the Veteran's argument regarding secondary service connection appears to relate the Veteran's alleged carpal tunnel syndrome to cervical radiculopathy.  Yet, the Veteran is service-connected only for cervical spine degenerative changes, with no separate ratings in effect for any related radiculopathy. 

Accordingly, a preponderance of the evidence is against the claim for service connection for right or left hand right hand carpal tunnel syndrome / peripheral neuropathy, and the claim must be denied as to both issues.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a June 2013 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, in the Notice of Disagreement, the Veteran's representative asserted that the August 2013 VA examination discounted the Veteran's subjective report of bilateral pain and numbness in the hands.  However, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Indeed, the examiner acknowledged the Veteran's subjective symptoms but also included a thorough review of the medical evidence of record, namely an EMG that was interpreted as normal.  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for right hand carpal tunnel syndrome / peripheral neuropathy is denied.

Entitlement to service connection for left hand carpal tunnel syndrome / peripheral neuropathy is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


